Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Helmuth G. Bachmann on 12/13/2021.
Claims 1 and 2 of the amended claims filed on 11/22/2021 has been amended as follows:
1.	A parachute deployment system provided for a drone with a body comprising: an airflow trigger and a parachute housing attached to said body of said drone with a flat base and a housing cover that contains one or more parachutes each having a top end and parachute lines that are attached to said parachute housing, wherein said airflow trigger moves upward relative to said parachute housing and said drone from [[the]] an upward airflow during [[the]] a fall from [[the]] a flight malfunction of said drone and generates an upward force on said airflow trigger that pulls to open said housing cover for [[the]] a deployment of said one or more parachutes from said parachute housing into the upward airflow which pulls on and opens said one or more parachutes.
2.	The parachute deployment system recited in claim 1 further comprises a pilot line with one end attached to said airflow trigger and said airflow trigger is integrally mounted on top of said housing cover and the other end of said pilot line is attached to said top end of said one or more parachutes, wherein said housing cover slides off said parachute housing from said upward force on said airflow trigger and said pilot line pulls and deploys one or more parachutes from said parachute housing during the fall from [[a]] the flight malfunction of said drone.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including a parachute housing attached to said body of said drone, wherein said airflow trigger moves upward relative to said parachute housing and said drone from an upward airflow during a fall from a flight malfunction of said drone and generates an upward force on said airflow trigger that pulls to open said housing cover for a deployment of said one or more parachutes from said parachute housing into the upward airflow which pulls on and opens said one or more parachutes. By contrast, Johnson (US 5407375) discloses a parachute deployment system comprising an airflow trigger and a parachute housing with a flat base and a housing cover that contains a parachute, wherein said airflow trigger moves up relative to said parachute housing due to the force of airflow such that said housing cover opens to release and deploy the parachute. However, Johnson’s parachute deployment system fails to mention the parachute housing attached to a body of a drone such that the deployment of the parachute relies upon an upward force acting upon the airflow trigger due to a falling drone as a result of a flight malfunction. By further contrast, Lee (US 20180244394 A1) discloses a parachute deployment system for a drone with a body comprising an airflow trigger integrally formed within a parachute housing attached to said body of said drone with a flat base and a housing cover that contains a parachute, wherein a needle valve is configured to allow air through the parachute housing to deploy the parachute as result of a fall and a malfunction of the drone. However, Lee fails to mention that the airflow trigger moves upward relative to the parachute housing and drone. Therefore, it would have not been obvious to incorporate prior which disclose parachute deployment systems for aircraft, in particular drones equipped with parachute emergency systems in the manner as described above.


Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647